Citation Nr: 1819023	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  13-34 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1942 to October 1945.  He died in September 2010.  The appellant is the Veteran's surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In June 2015, the matter was remanded to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.

The appellant was afforded a videoconference hearing before a Veterans Law Judge (VLJ) in September 2014.  A transcript of the hearing is associated with the record.  Upon notification that the VLJ who presided over such hearing was no longer with the Board, the appellant waived her right to a further hearing in correspondence received in February 2018.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

The Veteran was not continuously rated as totally disabled for a period of at least 10 years prior to his death.


CONCLUSION OF LAW

The criteria for dependency and indemnity compensation under 38 U.S.C. § 1318 are not met.  38 U.S.C. § 1318 (2012); 38 C.F.R. § 3.22 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C. § 1318, DIC benefits are payable to the surviving spouse of a deceased veteran, in the same manner as if the death were service connected, if such veteran died not as the result of his own willful misconduct and was, at the time of his or her death, either in receipt of or entitled to receive compensation for service-connected disability rated totally disabling if: (1) the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; or (2) the disability was continuously rated totally disabling for a period of not less than five years from the date of such veteran's discharge or other release from active duty; or (3) the veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C. § 1318; 38 C.F.R. § 3.22.

The Veteran was originally awarded service connection for bilateral hearing loss, rated as 100 percent disabling, effective August 31, 2005.  The Veteran was also awarded service connection for post-traumatic stress disorder (PTSD), rated as 70 percent disabling, effective August 31, 2005.  The combined rating was 100 percent from August 31, 2005.

The evidence of record indicates that a total disability rating was in effect from August 31, 2005 to the time of the Veteran's death on September 8, 2010, a little more than five years.  As such, the evidence reflects that the Veteran was not continuously rated totally disabled for a period of at least 10 years prior to his death.  The Board further note that the Veteran was neither rated totally disabled for a period of not less than 5 years from the date of his discharge from active duty in October 1945, nor was he a prisoner of war with a total disability rating for a period of not less than one year immediately preceding death.  Therefore, the provisions of 38 U.S.C. § 1318 (b)(2), (3) are not for application.  Accordingly, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law, not the evidence, is dispositive, the appeal should be terminated for lack of legal merit or entitlement).


ORDER

Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C. § 1318 is denied.


REMAND

The appellant seeks service connection for the cause of the Veteran's death.  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C. § 1310 (2012); 38 C.F.R § 3.312 (2017). 

In order to constitute the principal cause of death the service-connected disability must singly or jointly with some other condition, be the immediate or underlying cause of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312 (b). 

In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to death; that it combined to cause death; or that it aided or lent assistance to the production of death.  Careful consideration should be given to whether there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312 (c)(1). 

The record on appeal reflects that the Veteran died in September 2010.  His death certificate lists the immediate cause of his death as pneumonia.  Other significant conditions contributing to the Veteran's death were noted to be failure to thrive and severe dementia.   

The appellant contends that the Veteran's service-connected PTSD caused the alcohol abuse that ultimately caused or contributed to his death from dementia and/or failure to thrive.  

In its June 2015 remand instructions, the Board requested that the psychiatrist provide an opinion as to whether there is a 50 percent or better probability that the Veteran's psychiatric disability caused or substantially or materially contributed to the Veteran's death, to include by causing or permanently worsening alcohol abuse, which caused or worsened dementia and resulted in the Veteran's failure to thrive.

The May 2017 VA examiner indicates that he could not provide an opinion without resorting to speculation.  Therefore, this opinion is inadequate for rating purposes and is neither positive nor negative evidence with respect to the claim.  Additionally, the examiner appears to have misunderstood the Veteran's cause of death.  Specifically, the opinion identifies the Veteran's principal cause(s) of death as end stage liver disease with contributing coronary artery disease, diabetes mellitus type 2, congestive heart failure, and atrial fibrillation.  However, as noted in the prior remand, the Veteran's death certificate lists pneumonia as the immediate cause of death, due to failure to thrive and dementia.  For these reasons, a new opinion is required.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the psychiatrist who provided the May 2017 VA opinion (or another psychiatrist or psychologist if he is unavailable), for the purposes of obtaining an addendum opinion.  

After reviewing the record the psychiatrist/psychologist should provide an opinion with supporting rationale, as to whether there is a 50 percent or better probability that the Veteran's psychiatric disability caused or substantially or materially contributed to the Veteran's death by causing or permanently worsening alcohol abuse which in turn caused or worsened dementia and/or the Veteran's failure to thrive (conditions noted on his death certificate as having contributing to his immediate cause of death, which was pneumonia).  The psychiatrist/psychologist should provide a complete rationale for his or her opinion.

2.  If the claim is not granted, the appellant and her representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


